Exhibit 10.1 

 

LINE OF CREDIT AGREEMENT

 

This LINE OF CREDIT AGREEMENT is made as of this 30 day of September, 2013 (the
“Line of Credit Agreement”), by and among Novagen Ingenium, Inc, (the
“Borrower”); and Michael Sparavec (the ”Lender”). A line of credit is hereby
established in the amount of Five Hundred Thousand Dollars ($500,000.00) for the
benefit of the Borrower; provided, however, that the Lender unilaterally may
terminate the Borrower’s privilege to request advances hereunder or lower said
amount. This line of credit will be subject to the following terms and
conditions.

1.The Lender hereby establishes a revolving line of credit in Borrower’s favour
in the amount of Five Hundred Thousand Dollars ($500,000.00); provided however,
that no provision of this Agreement shall be deemed to require the Lender to
advance any sum of money at any time. At any time that the Borrower desires the
Lender to advance any sum of money hereunder, the Borrower may request the same,
and the Lender for any or no reason may deny such request.

 

2.The loan made hereunder will bear interest at the rate as determined pursuant
to a certain convertible promissory note (the “Note”), a copy of which is
attached hereto and made a part hereof as Exhibit A.

 

3.The occurrence of one or more of the following (herein called a “Default” or
an “Event of Default”) constitute a default by the Borrower hereunder, and under
the Note, in addition to but not in limitation of any events which would cause a
default under the terms and conditions of the Note:

 

a)Default in the payment or performance of any liability or obligation of
Borrower to the Lender or of any covenant or liability contained or referred to
herein, in the Note, or in any other note, instrument, document or agreement
evidencing any obligation.

 

b)The failure of Borrower to perform or to observe any of the provisions of any
real estate mortgage, security agreement or other agreement or document now or
hereafter evidencing or creating any security for the payment of the Note.

 

c)Any representation or warranty of the Borrower I connection with this Line of
Credit Agreement or any document executed in accordance herewith, or in
pursuance hereof, shall be false on the date on which made.

 

d)The failure by Borrower to pay, when due, any amount due under the Note or the
failure by the Borrower to pay, when due any obligation of Borrower to Lender.

 

e)Borrower’s insolvency, appointment of a receiver for all or a part of
Borrower’s property, the making of any assignment by Borrower for the benefit of
creditors or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower or upon the issuing of any writ of
attachment by trustee process or otherwise or a restraining order or injunction
affecting any of the Borrower’s property; provided, however, if any such
proceeding is commenced against the Borrower shall have thirty (30) days in
which to cause such proceeding to be dismissed.

 

f)The insolvency of any guarantor of this Line of Credit Agreement and/or the
Note or of any obligation of any Borrower to the Lender.

 

 

 



g)The death, dissolution, termination of existence, declared insolvency; or
failure in business of the Borrower or any guarantor of this Line of Credit
Agreement or the Note.

 

h)The admission in writing of a Borrower’s insolvency or inability to pay debts
generally as they become due, or upon any deterioration of the financial
condition of the Borrower, any endorser or guarantor of this Line of Credit
Agreement or the Note, which results in the lender deeming itself, in good
faith, insecure.

 

i)Ninety (90) days after DEMAND is made pursuant to the Note, unless the
Borrower has satisfied the note in full.

 

Any such event caused by, or occurring with regard to, any one or more persons
constituting the “Borrower” shall be deemed to be so caused by (or occurring
with regard to) the “Borrower”.

If any Event of Default occurs, all obligations outstanding from the Borrower to
the Lender, including obligations pursuant to this Line of Credit Agreement
and/or the Note, shall immediately become due and payable without demand,
presentment, protest or other notice of any kind, all of which are hereby
expressly waived. In the event of such Event of Default, the lender may proceed
to enforce the payment of all obligations of Borrower to Lender and to exercise
any and all of the rights and remedies afforded to Lender by law or under the
terms of this Line of Credit Agreement or otherwise.

4.Borrower agrees to furnish to the Lender, upon demand, but not more than
semi-annually, so long as indebtedness under the Line of Credit Agreement and
the Note remains unpaid, a certified financial statement prepared by an
independent accountant setting forth in reasonable detail the assets,
liabilities, and net worth of the Borrower and certified to under oath by an
officer to the Borrower. Such financial statements shall be sent to the Lender
at its address listed above and shall be at the sole cost and expense of the
Borrower.

5.This Line of Credit Agreement is supplementary to each and every other
agreement between Borrower and Lender and shall not be so construed as to limit
or otherwise derogate from any of the rights or remedies of Lender or any of the
liabilities, obligations or undertakings of Borrower under any such agreement,
nor shall any contemporaneous or subsequent agreement between Borrower and
Lender or any of the liabilities, obligations or undertakings of Borrower
hereunder unless such other agreement specifically refers to this Line of Credit
Agreement and expressly so provides.

6.This Line of Credit Agreement and the covenants and agreements herein
contained shall continue in full force and effect until all such obligations,
liabilities and undertakings have been paid or otherwise satisfied in full. No
delay or omission on the part of Lender in exercising any right hereunder shall
operate as a waiver of such rights or any other right and waiver on any one or
more occasions shall not be construed as a bar to or waiver of any right or
remedy of Lender on any future occasion. This Line of Credit Agreement is
intended to take effect as a sealed instrument, shall be binding upon Borrower’s
legal representatives, successors and assigns, and shall inure to the benefit of
Lender’s successors and assigns.

7.The Borrower does hereby certify that any and all necessary resolutions that
may be required to effectuate and validate the terms of this Line of Credit
Agreement and the Note. Have been duly made and adopted by the Borrower.

8.The obligations of the Borrower hereunder shall be joint and several as to
each person constituting the Borrower.

 

 

 



IN WITNESS WHEREOF, the parties have caused these presents to be executed as a
contract under seal as of the date first above written.

 

 

DEBTOR:

Novagen Ingenium, Inc.

 

By: /s/ Micheal Nugent

Its: President

 

 

CREDITOR:

Michael Sparavec

 

By: Michael Sparavec

Its: /s/ Michael Sparavec

 

 
 

EXHIBIT A

CONVERTIBLE PROMISSORY NOTE

 



Date: 30 September 2013     Principal: US$500,000.00     Name and Address of
Holder: Micheal Sparave   1725 Currumbin Creek Road   Currubin Valley  
Queensland Australia  4227



 

ARTICLE 1 - INTERPRETATION

 

1.01Definitions. In this Note unless there is something in the subject matter or
context inconsistent therewith, the following expressions shall have the
following meanings namely:

 

(a)"Business Day" means any day other than a Saturday, Sunday, legal holiday or
a day on which banking institutions are closed in Brisbane, Australia;

 

(b)"Common Share" means a share of the common stock of the Payor as such stock
was constituted on the Note Date;

 

(c)"Conversion Rate" means a conversion rate equal to one Common Share for each
$0.25 of Principal converted hereunder;

 

(d)"Payor" means Novagen Ingenium Inc, a corporation incorporated under the laws
of the State of Nevada and its successors and assigns;

 

(e)"Event of Default" means any of the events specified in section 8.01 hereof;



 

(f)"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder;

 

(g)"Governmental Body" means any government, parliament, legislature, regulatory
authority, commission, board or court or other law, regulation or rule making
entity having or purporting to have jurisdiction on behalf of any nation or
state or provincial or other subdivision thereof or any municipality, district
or subdivision thereof;

 

(h)"Holder" means Micheal Sparavec, an individual, having an address for
delivery at 1725 Currumbin Creek Raod, Currubin Valley, Queensland Australia
4227, and any lawful assignee of all but not less than all of the rights of the
Holder under this Note provided that no such assignee will be recognized as such
by the Payor until an irrevocable transfer of this Note or other evidence
satisfactory to the Payor is delivered to the Payor and the Payor has confirmed
the recording of the assignee as the Holder.

 

(i)"Maturity Date" means that day which is the third anniversary of the Note
Date.

 

(j)"Note Date" means 30 September 2013

 

(k)"Note" means this convertible promissory note and any note, deed or
instrument supplemental or ancillary thereto and any schedules hereto or thereto
and not to any particular article, section, subsection, clause, subclause or
other portion hereof; and

 

(l)"Securities Act" means the Securities Act of 1933, as amended, or any similar
federal statute promulgated in replacement thereof, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect at
the time.

 

 

 

 

(a)"Person" means an individual, corporation, partnership, unincorporated
syndicate, unincorporated organization, trust, trustee, executor, administrator,
or other legal representative, or any group or combination thereof;

 

1.02Gender. Whenever used in this Note, words importing the singular number only
shall include the plural, and vice versa, and words importing the masculine
gender shall include the feminine gender.

 

1.03Currency. Unless otherwise indicated, all dollar amounts referred to in this
Agreement are in lawful money of Australia.

 

1.04Numbering of Articles, etc. Unless otherwise stated, a reference herein to a
numbered or lettered article, section, subsection, clause, subclause or schedule
refers to the article, section, subsection, clause, subclause or schedule
bearing that number or letter in this Note.

 

1.05Day not a Business Day. In the event that any day on or before which any
action is required to be taken hereunder is not a Business Day, then such action
shall be required to be taken on or before the requisite time on the next
succeeding day that is a Business Day. If the payment of any amount is deferred
for any period, then such period shall be included for purposes of the
computation of any interest payable hereunder.

 

1.06Computation of Time Period. Except to the extent otherwise provided herein,
in the computation of a period of time from a specified date to a later
specified date, the word "from" means "from and including" and the words "to"
and "until" each mean "to but excluding".

 

ARTICLE 2 - PROMISE TO PAY

 

2.01Indebtedness. The Payor, for value received, and in consideration of the
premises hereby acknowledges itself indebted to the Holder and promises and
covenants with the Holder to pay to the Holder the sum of FIVE HUNDRED THOUSAND
DOLLARS (US$500,000.00) (the "Principal") on or before the Maturity Date.

 

2.02No Merger. Neither the taking of any judgment nor the exercise of any power
of seizure or realization shall operate to extinguish the obligation of the
Payor to pay the sum secured by this Note and shall not operate as a merger of
any covenant in this Note, and the acceptance of any payment or alternate
security shall not constitute or create a novation, and the taking of a judgment
or judgments under a covenant herein contained shall not operate as a merger of
those covenants or affect the Holder's right to interest under this Note.

 

2.03Interest. Interest will accrue at the rate of 5% per annum and will be
payable in respect of the Principal or any other amount owing by the Payor to
the Holder hereunder.

 

2.04Prepayment. The Payor may, at any time and from time to time when not in
default hereunder prepay some or all of the Principal without penalty or bonus,
provided that such prepayment shall not result in any breach by the Payor of or
any default by the Payor under the terms or conditions of this Note.

 

ARTICLE 3 - REDEMPTION AND PURCHASE FOR CANCELLATION OF NOTE

 

3.01Redemption. The Payor may redeem this Note at any time prior to the Maturity
Date in the manner hereinafter provided and in accordance with and subject to
the provisions hereinafter set forth.

 

3.02Notice of Redemption. The Payor shall give notice to Holder of its intention
to redeem this Note (the “Redemption Notice”) not more than 21 days and not less
than seven days prior to the date fixed in such notice for redemption (the
“Redemption Date”).

 

 

 



3.03Payment of Redemption Moneys. Upon this Note having been called for
redemption as hereinbefore provided, the Payor shall pay the whole of the then
outstanding and unpaid Principal to the Holder on the Redemption Date. Upon such
payment, this Note shall be deemed to be cancelled and not outstanding
hereunder.

 

3.04Surrender for Cancellation. If the Principal becomes payable by redemption
or otherwise before the Maturity Date, the Holder must surrender this Note for
cancellation. If the Holder fails to surrender the Note within a period of seven
days from the Redemption Date or does not in such time accept payment of the
Principal or give such receipt therefor, if any, as the Payor may require, the
whole of the then outstanding Principal shall be set aside in trust for the
Holder, without interest on account held with a bank licensed to carry on
banking business under the Banking Act 1959 (Australia), and such setting aside
shall for all purposes be deemed a payment to the Holder of the sum so set
aside, and to that extent such Holder shall have no right except to receive
payment out of the moneys so paid and deposited upon surrender and delivery up
of this Note.

 

ARTICLE 4 - CONVERSION RIGHTS

 

4.01Right to Convert. Subject to and upon compliance with the provisions of this
Note, the Holder shall have the right at any time or from time to time (as the
case may be) to convert all or some of the Principal owing to the Holder
hereunder (as at the date of election to so convert) into fully paid and
non-assessable Common Shares of the Payor at the Conversion Rate (the
“Conversion Right”).

 

4.02Exercise of Conversion Right. The Conversion Right may be effected by the
surrender of this Note at the office of the Payor, accompanied by a written
instrument of surrender (which shall be irrevocable) in the form of Schedule "1"
annexed hereto signed by the Holder notifying the Payor as to the exercise of
the Conversion Right and specifying the amount of Principal in respect of which
this Note is converted and setting forth the name and address of the person(s)
in whose name(s) the Common Shares issuable upon such conversion are to be
registered. The surrender of this Note accompanied by such written notice shall
be deemed to constitute a contract between the Holder of this Note and the Payor
whereby (i) the Holder subscribes for the number of Common Shares which the
Holder shall be entitled to receive on such conversion, (ii) the Holder releases
the Payor from all liability with respect to the portion of the Principal so
converted, and (iii) the Payor agrees that the surrender of this Note for
conversion constitutes full payment of the subscription price for the Common
Shares issuable upon such conversion. The date of receipt by the Payor of this
Note and such notice is herein referred to as the "Conversion Date".

 

4.03Issue of Certificate. As promptly as practicable after the Conversion Date,
the Payor shall issue to the Payee or its nominee(s) a certificate or
certificates representing the number of fully paid and non-assessable Common
Shares into which all or any portion of the Principal has been converted and, if
any of Principal remains outstanding hereunder after giving effect to such
conversion, the Payor shall issue a new promissory note in form identical to
this Note, in principal amount equal to the amount of such unconverted
Principal.

 

4.04Effect of Conversion. Any election by the Holder to convert this Note
delivered in accordance with section 4.02 shall be deemed to have been effected
at the close of business on the Conversion Date so that the Holder’s rights
hereunder in respect of the converted portion of the Principal shall terminate
at such time, and the person(s) entitled to receive the Common shares into which
the whole or any part of the Principal is so converted shall be treated, as
between the Payor and such person(s), as having become the holder(s) of record
of such Common Shares at such time; provided, however, that no such surrender on
any date when the share transfer registry for Common Shares is closed shall be
effective to constitute the person entitled to receive such Common Shares upon
such conversion as the holder of record of such Common Shares on the Conversion
Date, but such surrender shall be effective to constitute the person entitled to
receive such Common Shares as the holder of record thereof for all purposes at
the close of business on the next succeeding Business Day on which such share
transfer registry is open.



 

4.05No Conversion on Redemption. Notwithstanding any other provision of this
Agreement, the Conversion Right shall not be exercised if a Redemption Notice
has been given in accordance with section 3.02 unless the Payor fails to pay the
Principal in accordance with section 3.03 or section 3.04.





 

 

 



4.06No Fractional Common Shares. Notwithstanding anything herein contained, the
Payor shall not have any obligation hereunder to issue fractional Common Shares
upon the conversion of this Note. If any fractional interest in a Common Share
would, except for the provisions of this section, be deliverable upon the
conversion of any Note, the number of Common Shares issuable to the Holder shall
be rounded to the next lower whole number of Common Shares and such holder shall
be entitled to a cash payment in lieu thereof equal to such fractional interest
multiplied by the closing market price of the Common Shares on the Date of
Conversion.

 

4.07Adjustment to Conversion Rate. The Conversion Rate in effect at any time is
subject to adjustment if and whenever at any time after the date hereof the
Payor:

 

(a)issues Common Shares or securities exchangeable for or convertible into
Common Shares to all or substantially all the holders of the Common Shares as a
stock dividend;

 

(b)issues Common Shares or securities exchangeable for or convertible into
Common Shares to all or substantially all the holders of the Common Shares as a
stock dividend;

 

(c)subdivides its outstanding Common Shares into a greater number of shares; or

 

(d)consolidates its outstanding Common Shares into a smaller number of shares;

 

(any of such events being called a "Common Share Reorganization"). In the event
of a Common Share Reorganization, the Conversion Rate will be adjusted effective
immediately upon the date on which the holders of Common Shares are determined
for the purpose of the Common Share Reorganization (the "Record Date") by
multiplying the Conversion Rate by a fraction, the numerator of which is the
number of Common Shares outstanding on the Record Date before giving effect to
such Common Share Reorganization and the denominator of which is the number of
Common Shares outstanding immediately after giving effect to such Common Share
Reorganization (including, in the case where securities exchangeable for or
convertible into Common Shares are distributed, the number of Common Shares that
would have been outstanding had all such securities been exchanged for or
converted into Common Shares on the Record Date).

 

4.08Rules Regarding Calculation of Adjustment of Conversion Rate.

 

(a)The adjustments provided for in section 4.07 are cumulative and will, in the
case of adjustments to the Conversion Rate, be computed to the nearest one-tenth
of one cent and will be made successively whenever an event referred to therein
occurs, subject to the following subsections of this section 4.08.





 

(b)No adjustment in the Conversion Rate is required to be made unless such
adjustment would result in a change of at least one per cent (1%) in the
prevailing Conversion Rate; provided, however, that any adjustments which,
except for the provisions of this subsection, would otherwise have been required
to be made, will be carried forward and taken into account in any subsequent
adjustments.

 

(c)If at any time a dispute arises with respect to adjustments provided for in
section 4.07, such dispute will be conclusively determined by the auditors of
the Payor or if they are unable or unwilling to act, by such other firm of
independent chartered accountants as may be selected by the Holder at the cost
of the Payor and any such determination will be binding upon the Payor, the
holders of this Note and shareholders of the Payor. The Payor will provide such
auditors or accountants with access to all necessary records of the Payor.



 

4.09Reservation of Common Shares. The Payor shall at all times while any of the
Principal is outstanding reserve and keep available out of its authorized but
unissued Common Shares, for the purpose of effecting the conversion of this
Note, such number of Common Shares as shall from time to time be sufficient to
effect the conversion hereof. As a condition precedent to the taking of any
action which would require any adjustment in the conversion privilege pursuant
to this Note, including the Conversion Rate, the Payor must take any corporate
action necessary in order that the Payor have unissued and reserved in its
authorized capital and may validly and legally issue as fully paid and
non-assessable all the shares or other securities which the Holder of this Note
is entitled to receive on the full exercise of its conversion rights in
accordance with the provisions hereof.

 

 

 



4.10Notice of Adjustment.

 

(a)The Payor will from time to time, immediately after the occurrence of any
event which requires an adjustment or readjustment as provided in section 4.07,
forthwith give notice to the Holder of this Note specifying the event requiring
such adjustment or readjustment and the results thereof, including the resulting
Conversion Rate.



 

(b)The Payor covenants to and in favour of the Holder of this Note that while
any of the Principal is outstanding, it will give notice to the Holder of this
Note of its intention to fix a record date for any event referred to in section
4.07 (other than the subdivision or consolidation of the Common Shares) which
may give rise to an adjustment in the Conversion Rate, and, in each case, such
notice must specify the particulars of such event and the record date and the
effective date for such event; provided that the Payor is only required to
specify in such notice such particulars of such event as have been fixed and
determined on the date on which such notice is given. Such notice must be given
not less than 14 days in each case prior to such applicable record date or
effective date.



 

ARTICLE 5 - REGISTRATION RIGHTS.

 

5.01Registration. Not later than 60 days following the Note Date, the Payor
shall file with the United States Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-1, or other applicable form,
relating to the resale by the Holder of all of the Registrable Securities (the
“Registration Statement”) and the Payor shall use its commercially reasonable
best efforts to cause the Registration Statement to be declared effective at the
earliest practicable date. In this ARTICLE 5, "Registrable Securities" means the
Common Shares issued or issuable from time to time upon the exercise of the
Conversion Right and any securities issued or issuable under Section 4.07.



 

5.02Registration Procedures. The Payor will keep each Holder reasonably advised
as to the filing and effectiveness of the Registration Statement. The Payor
will, at the Payor’s own expense, do the following:

 

(a)prepare and file with the Commission with respect to the Registrable
Securities, a registration statement on Form S-1, or any other form for which
the Payor then qualifies or which counsel for the Payor shall deem appropriate
and which form shall be available for the sale of the Registrable Securities in
accordance with the intended methods of distribution thereof, and use
commercially reasonable efforts to cause the Registration Statement to become
and remain effective for a period of one year or for such shorter period ending
on the earlier to occur of (i) the sale of all Registrable Securities, and (ii)
the availability under Rule 144(k) for the Holder to sell the Registrable
Securities (in either case, the "Effectiveness Period");

 

(b)if the Registration Statement is subject to review by the Commission,
promptly respond to all comments and diligently pursue resolution of any
comments to the satisfaction of the Commission;

 

(c)prepare and file with the Commission such amendments and supplements to the
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep the the Registration Statement effective during the
Effectiveness Period;

 

(d)provide without charge to the Holder (i) a reasonable number of copies of the
Registration Statement (including any exhibits thereto other than exhibits
incorporated by reference), each amendment and supplement thereto as the Holder
may reasonably request, (ii) such number of copies of the prospectus included in
the Registration Statement (including each preliminary prospectus and any other
prospectus filed under Rule 424 under the Securities Act) as the Holder may
reasonably request in conformity with the requirements of the Securities Act,
and (iii) such other documents as the Holder may require to consummate the
disposition of the Registrable Securities owned by such Holder, but only during
the Effectiveness Period;

 

 

 



(e)use commercially reasonable best efforts to register or qualify the
Registration Statement under such other applicable securities or “blue sky” laws
of such jurisdictions as the Holder reasonably requests and as may be necessary
for the marketability of the Registrable Securities (such request to be made by
the time the Registration Statement is declared effective by the Commission) and
do any and all other acts and things necessary to enable the Holder to
consummate the disposition in such jurisdictions of the Registrable Securities;
provided that the Payor shall not be required to (i) qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this paragraph, (ii) subject itself to taxation in any such
jurisdiction, or (iii) consent to general service of process in any such
jurisdiction;

 

(f)as promptly as practicable after becoming aware of such event, notify each
Holder of Registrable Securities, the disposition of which requires delivery of
a prospectus relating thereto under the Securities Act, of the happening of any
event, which comes to the Payor's attention, that will after the occurrence of
such event cause the prospectus included in such registration statement, if not
amended or supplemented, to contain an untrue statement of a material fact or an
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading and the Payor shall promptly
thereafter prepare and furnish to such Holder a supplement or amendment to such
prospectus (or prepare and file appropriate reports under the Exchange Act) so
that, as thereafter delivered to the purchasers of such Registrable Securities,
such prospectus shall not contain an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading, unless suspension of the use of such
prospectus otherwise is authorized herein or in the event of a Blackout Period,
in which case no supplement or amendment need be furnished (or Exchange Act
filing made) until the termination of such suspension or Blackout Period;

 

(g)comply, and continue to comply during the Effectiveness Period, in all
material respects with the Securities Act and the Exchange Act and with all
applicable rules and regulations of the Commission with respect to the
disposition of all securities covered by the Registration Statement;

 

(h)as promptly as practicable after becoming aware of such event, notify each
Holder of Registrable Securities being offered or sold pursuant to the
Registration Statement of the issuance by the Commission of any stop order or
other suspension of effectiveness of the Registration Statement;

 

(i)use its best efforts to cause all the Registrable Securities covered by the
Registration Statement to be quoted on FINRA’s OTC Bulletin Board or such other
principal securities market on which securities of the same class or series
issued by the Payor are then listed or traded;

 

(j)provide a transfer agent and registrar, which may be a single entity, for the
shares of Common Stock at all times;

 

(k)cooperate with the Holder to issue and deliver, or cause its transfer agent
to issue and deliver, certificates representing Registrable Securities to be
offered pursuant to the Registration Statement within a reasonable time after
the delivery of certificates representing the Registrable Securities to the
transfer agent or the Payor, as applicable, and enable such certificates to be
in such denominations or amounts as the Holder may reasonably request and
registered in such names as the Holder may request;

 

(l)during the Effectiveness Period, refrain from bidding for or purchasing any
Common Stock or any right to purchase Common Stock or attempting to induce any
person to purchase any such security or right if such bid, purchase or attempt
would in any way limit the right of the Holder to sell Registrable Securities by
reason of the limitations set forth in Regulation M under the Exchange Act; and

 

 

 



(m)take all other reasonable actions necessary to expedite and facilitate the
disposition by the Holder of the Registrable Securities pursuant to the
Registration Statement.

 

In this ARTICLE 5, "Blackout Period" means, with respect to a registration, a
period, in each case commencing on the day immediately after the Payor notifies
the Holder that the Holder is required, because of the occurrence of an event of
the kind described in Section 5.02(f), to suspend offers and sales of
Registrable Securities during which the Payor, in the good faith judgment of its
board of directors, determines (because of the existence of, or in anticipation
of, any acquisition, financing activity, or other transaction involving the
Payor, or the unavailability for reasons beyond the Payor's control of any
required financial statements, disclosure of information which is in its best
interest not to publicly disclose, or any other event or condition of similar
significance to the Payor) that the registration and distribution of the
Registrable Securities to be covered by the Registration Statement, would be
seriously detrimental to the Payor and its stockholders and ending on the
earlier of (i) the date upon which the material non-public information
commencing the Blackout Period is disclosed to the public or ceases to be
material, and (ii) such time as the Payor notifies the selling Holders that the
Payor will no longer delay such filing of the Registration Statement, recommence
taking steps to obtain a declaration that the Registration Statement is
effective, or allow sales pursuant to such Registration Statement to resume;
provided that (a) the Payor shall limit its use of Blackout Periods, in the
aggregate, to 30 Business Days in any 12-month period and (b) no Blackout Period
may commence sooner than 60 days after the end of a prior Blackout Period.

 

5.03Suspension of Offers and Sales. The Holder agrees that, upon receipt of any
notice from the Payor of the happening of any event of the kind described in
Section 5.02(f) or of the commencement of any Blackout Period, the Holder shall
discontinue the disposition of Registrable Securities included in the
Registration Statement until the Holder's receipt of the copies of the
supplemented or amended prospectus contemplated by Section 5.02(f) or notice of
the end of the Blackout Period, and, if so directed by the Payor, the Holder
shall deliver to the Payor (at the Payor's expense) all copies (including,
without limitation, any and all drafts), other than permanent file copies, then
in such Holder's possession, of the prospectus covering such Registrable
Securities current at the time of receipt of such notice.



 

5.04Registration Expenses. The Payor shall pay all expenses in connection with
any registration obligation provided herein, including, without limitation, all
registration, filing, stock exchange fees, printing expenses, all fees and
expenses of complying with securities or “blue sky” laws, and the fees and
disbursements of counsel for the Payor and of its independent accountants.
Except as provided in this Section, the Payor shall not be responsible for the
expenses of any attorney or other advisor employed by a Holder.

 

ARTICLE 6 - RESERVED

 

6.01Reserved.

 

ARTICLE 7 - COVENANTS, REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

7.01Covenants. The Payor hereby covenants and agrees with the Holder that the
Payor shall:

 

(a)pay or cause to be paid to the Holder the Principal and any other sum payable
under this Note on or before the Maturity Date, at the place, in the currency
and in the manner described herein;

 

(b)carry on and conduct its business in a proper and efficient manner, accepted
practices and applicable laws, rules and regulations;

 

(c)make all requisite filings under the United States Securities Act of 1933 and
the Exchange Act of 1934, as amended, including those filings necessary to
remain a reporting issuer not in default of any requirement of such Acts and the
rules and regulations promulgated thereunder;

 

(d)maintain in good standing the quotation of the Common Shares upon the NASD
over-the-counter bulletin board at all times while the Payor may be subject to
any obligations under this Note;

 

(e)provide to the Holder all financial statements and other documentation that
the Payor is required by law to provide to its shareholders and within the time
limits applicable thereto;

 

(f)give the Holder prompt written notice of the occurrence of any Event of
Default, or any event or circumstance that, with the giving of notice or lapse
of time or both, would constitute an Event of Default;

 

 

 



(g)preserve and maintain its corporate existence and all licenses and permits
that are material to the proper conduct of its business and it shall refrain
from changing its name;

 

(h)keep and maintain proper books of account and other records in accordance
with generally accepted accounting principles and shall furnish to the Holder
such information concerning the Payor and its undertaking, property, rights and
assets as the Holder may reasonably request;

 

(i)give prompt written notice to the Holder of any suit, action or proceeding
before any court, administrative board or other tribunal materially affecting
the Payor or the Holder's rights hereunder; and

 

(j)defend the Payor or cause the Payor to be defended against any suit, action
or proceeding before any court, administrative board or other tribunal
materially affecting the Payor or the Holder's rights hereunder.

 

7.02Consolidation and Amalgamation

 

(a)The Payor shall not enter into any transaction whereby all or substantially
all of its undertaking, property and assets would become the property of any
other corporation (herein called a "Successor Corporation") whether by way of
reorganization, reconstruction, consolidation, amalgamation, merger, transfer,
sale, disposition or otherwise, unless:

 

(i)prior to or contemporaneously with the consummation of such transaction the
Payor and the Successor Corporation shall have executed such instruments and
done such things as, in the opinion of counsel to the Holder, are necessary or
advisable to establish that upon the consummation of such transaction:

 

(A)the Successor Corporation will have assumed all the covenants and obligations
of the Payor under this Note, and

 

(B)the Note will be a valid and binding obligation of the Successor Corporation
entitling the Holder, as against the Successor Corporation, to all the rights of
the Holder under this Note;

 

(ii)no condition or event shall exist in respect of the Payor or the Successor
Corporation either at the time of, or immediately after the consummation of, any
such transaction and after giving full effect thereto which constitutes or would
constitute an Event of Default hereunder; and

 

(iii)such transaction shall be on such terms and shall be carried out at such
times and otherwise in such manner as shall be approved by counsel to the Holder
as not being prejudicial to the interests of the Holder constituted by this Note
or to the rights and powers of the Holder hereunder.

 

(b)Whenever the conditions of subsection 7.02(a) shall have been duly observed
and performed the Successor Corporation shall possess, and from time to time may
exercise, each and every right and power of the Payor under this Note in the
name of the Payor or otherwise and any act or proceeding by any provision hereof
required to be done or performed by any director or officer of the Payor may be
done and performed with like force and effect by the like directors or officers
of the Successor Corporation.



 

 

 



7.03Representation and Warranty. The Payor hereby represents and warrants with
and to the Holder that the Payor is duly authorized and has the corporate and
lawful power and authority to create and issue this Note and that this Note
represents a valid, legal and binding obligation of the Payor enforceable in
accordance with its terms.

 

ARTICLE 8 - DEFAULT AND ENFORCEMENT

 

8.01Events of Default. The Principal shall immediately become due and payable
upon the occurrence of any of the following events (each such event being called
an "Event of Default"):

 

(a)if the Payor makes default in the observance or performance of any covenant
or condition to which it is subject under this Note or any other agreement now
or hereafter made with the Holder and it fails to remedy such default within a
period of ten days from receipt of written notice of such default from the
Holder;

 

(b)if an order is made or, without the prior written consent of the Holder, an
effective resolution is passed for the winding-up, liquidation or dissolution of
the Payor or if a petition is filed for the winding-up of the Payor, and the
same not be disputed diligently and in good faith by the Payor;

 

(c)if the Payor makes a general assignment for the benefit of its creditors or a
proposal under any applicable bankruptcy law, or is declared bankrupt, or if a
liquidator, trustee in bankruptcy or any other officer with similar powers is
appointed to take control of the Payor or any substantial part thereof;

 

(d)if any proceeding with respect to the Payor is commenced under the Bankruptcy
Act 1966 (Australia) or any similar legislation;

 

(e)if any execution or any other process of any court becomes enforceable
against the Payor which may have a material adverse affect on the Payor’s
financial affairs and operations or any material part of its assets or property
or if a distress or analogous process is levied upon any of its assets or
property or if an encumbrancer takes possession of any of its assets or
property, provided that such execution, distress or analogous process or
possession by an encumbrancer is not diligently and in good faith being
contested by the Payor;

 

(f)if the Payor ceases, or threatens to cease, to carry on business or commits,
or threatens to commit, any act of bankruptcy; and

 

(g)if any representation or warranty made by the Payor hereunder or in any
certificate or other instrument furnished to the Holder in regard hereto was
false or misleading at the time when it was made in any material respect.

 

8.02Remedies in Case of Default. The Payor covenants and agrees that if any
Event of Default occurs, then upon demand of the Holder without need for any
further declaration, formality, notice or other communication, all of which are
hereby expressly waived by the Payor, the Principal shall immediately become due
and payable.

 

8.03Expenses. The Payor shall pay to the Holder forthwith on demand all costs,
charges and expenses, including all legal fees (on a solicitor and own client
basis), incurred by the Holder in connection with the recovery or enforcement of
payment of any moneys owing hereunder. All such sums shall be secured hereby and
shall be added to the Principal without interest.

 

ARTICLE 9 - WAIVER

 

The Holder may waive in writing any breach of any of the provisions contained in
this Note or any default by the Payor in the observance or performance of any
covenant, condition or obligation required to be observed or performed by it
under the terms of this Note. No waiver, consent, act or omission by the Holder
shall extend to or be taken in any manner whatsoever to affect any subsequent
breach or default or the rights resulting therefrom and no waiver or consent by
the Holder shall bind the Holder unless it is in writing. The inspection or
approval by the Holder of any document or matter or thing done by the Payor
shall not be deemed to be a warranty or holding out of the adequacy,
effectiveness, validity or binding effect of such document, matter or thing or a
waiver of the Payor's obligations.

 

 

 



ARTICLE 10 - OTHER RIGHTS OF THE HOLDER

 

The Payor acknowledges and agrees that the Principal shall be paid, satisfied
and discharged to the Holder without regard to such dealings as may from time to
time occur as between any one or more of the Holder, the Payor and any other
person and without regard to such equities or rights of set-off or counterclaim
which may from time to time exist between any one or more of the Holder, the
Payor or any other person, and that the Principal and any other obligations
hereby created shall be paid without regard to any equities between the Payor
and the holder hereof or any set-off or cross-claims and the receipt of the
Holder for the payment of the Principal will be a good discharge to the Payor in
respect thereof.

 

ARTICLE 11 - NOTICE

 

Any notice, document or communication required or permitted by this Note to be
given by a party hereto shall be in writing and is sufficiently given if
delivered personally, or if sent by prepaid registered mail posted in Canada, or
if transmitted by any form of recorded telecommunication tested prior to
transmission, to such party addressed as follows:

 



(a)to the Holder at:

58 Endeavour Bark Drive, Glasshouse Mountains, Queensland Australia 4518

Email; allen.smerdon@bigpond.com

 

(b)to the Payor at:

5/142 Siganto Drive, Helensvale, Queensland 4212

Email; corporate@novagenenergy.com



 

Notice so mailed shall be deemed to have been given on the fifth business day
after deposit in a post office or public letter box. Neither party shall mail
any notice, request or other communication hereunder during any period in which
Canadian postal workers are on strike or if such strike is imminent and may
reasonably be anticipated to affect the normal delivery of mail. Notice
transmitted by a form of recorded telecommunication or delivered personally
shall be deemed given on the day of transmission or personal delivery, as the
case may be. Any party may from to time notify the other in the manner provided
herein of any change of address which thereafter, until change by like notice,
shall be the address of such party for all purposes hereof.

 

ARTICLE 12 - MISCELLANEOUS

 

12.01Time. Time shall be of the essence of this Note.

 

12.02Governing Law. This Note shall be governed by, and construed in accordance
with, the laws of the State of New South Wales and the laws of Australia
applicable therein but the reference to such laws shall not, by conflict of laws
rules or otherwise, require the application of the law of any jurisdiction other
than the State of New South Wales. The Payor hereby irrevocably attorns to the
jurisdiction of the Courts of the State of New South Wales.

 

12.03Non-Negotiability. This Note is not a negotiable instrument and is not
transferable or assignable without the consent of Payor.

 

12.04Severability. If any one or more of the provisions or parts thereof
contained in this Note should be or become invalid, illegal or unenforceable in
any respect in any jurisdiction, the remaining provisions or parts thereof
contained herein shall be and shall be conclusively deemed to be, as to such
jurisdiction, severable therefrom and:

 

(a)the validity, legality or enforceability of such remaining provisions or
parts thereof shall not in any way be affected or impaired by the severance of
the provisions or parts thereof severed; and

 

 

 



(b)the invalidity, illegality or unenforceability of any provision or part
thereof contained in this Note in any jurisdiction shall not affect or impair
such provision or part thereof or any other provisions of this Note in any other
jurisdiction.

 

12.05Headings. The headings of the articles, sections, subsections and clauses
of this Note have been inserted for convenience and reference only and do not
define, limit, alter or enlarge the meaning of any provision of this Note.

 

12.06Binding Effect. This Note and all of its provisions shall enure to the
benefit of the Holder, his heirs, executors, administrators and permitted
assigns, and shall be binding upon the Payor and its successors and permitted
assigns.

 

This Agreement shall be binding upon and shall inure to the benefit of the
parties and their heirs, executors, administrators, [successors] and [permitted]
assigns.

 

IN WITNESS WHEREOF the Payor has duly executed this Note on this 30 day of
September, 2013.

 

   

NOVAGEN SOLAR INC.

 

    Per: /s/ Micheal Nugent       Name: Micheal P. Nugent       Title:  
President        

Acknowledged by the Holder this 30 day of September, 2013.

 

              /s/ Sonny Nugent     /s/ Micheal Sparavec WITNESS     Name:
Micheal Sparavec        

 

 



 

 

Schedule "1"

 

(Form of Notice of Conversion)

 

NOVAGEN SOLAR INC.

 

 

The undersigned holder of this Note hereby irrevocably elects to convert the
said Note (or $____________ principal amount thereof*) into Common Shares in the
capital of Novagen Solar Inc. in accordance with the terms of the Note, and
directs that a certificate for the Common Shares deliverable and issuable upon
conversion be issued and delivered to the undersigned.

 

 

DATED the _________ day of __________________________, 201__.

 

 

 

 

________________________________________

Signature of Holder

 

 

 

________________________________________

Name of Holder

 

 

 

________________________________________

Address

 

 

 

________________________________________

Address

 

* If less than the principal amount of the within Note is to be converted,
indicate in the space provided the principal amount (being $1,000 or an integral
multiple thereof) to be converted.

 

 

